Case 1:19-cv-23216-UU Document 98 Entered on FLSD Docket 03/31/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 19-cv-23216-UU

 RELATED ISG REALTY, LLC,

        Plaintiff,

 v.

 RELATED INTERNATIONAL
 REALTY, LLC, PEDRO GONZALEZ, and
 JEFFREY GLICKMAN,

        Defendants.
                                                 /

 RELATED INTERNATIONAL
 REALTY, LLC and PEDRO GONZALEZ,

        Counter-Plaintiffs,

 v.

 RELATED ISG REALTY, LLC, ALEX VIDAL,
 and OLGA MENA,

        Counter-Defendants.
                                                 /

                                             ORDER

        THIS CAUSE comes before the Court upon Counter-Defendant Olga Mena’s Amended

 Motion for Attorneys’ Fees (the “Amended Motion”). D.E. 93. Chief United States Magistrate

 Judge John J. O’Sullivan issued a Report and Recommendation (the “R&R”) on February 25,

 2021, recommending that the Amended Motion be denied. D.E. 96. Counter-Defendant timely

 filed an objection to the R&R. D.E. 97. The Court has reviewed the pertinent portions of the

 record and is otherwise fully advised in the premises.
Case 1:19-cv-23216-UU Document 98 Entered on FLSD Docket 03/31/2021 Page 2 of 3




        In the Amended Motion, Plaintiff seeks to recover attorneys’ fees pursuant to 18 U.S.C. §

 1836(b)(3)(D), § 688.006, Fla. Stat., and § 772.11, Fla. Stat. D.E. 93. In the R&R, Magistrate

 Judge O’Sullivan recommends that the Amended Motion be denied, finding that Counter-

 Defendant “fails to provide any authority or evidence demonstrating that the counter-plaintiffs’

 claims against [Counter-Defendant] were brought in bad faith or without factual or legal support.”

 D.E. 96. Magistrate Judge O’Sullivan correctly explains that “[e]ntitlement to fees under any of

 the statutes cited by [Counter-Defendant] requires [Counter-Defendant] to demonstrate that the

 counter-plaintiffs’ claim was ‘made in bad faith’ or without substantial legal or factual support.’”

 Id.

        Plaintiff objects to the R&R, explaining that the Amended Motion “was inadvertently cut-

 off upon filing, and [Counter-Defendant’s] argument referencing the bad faith and lack of

 substantial factual support for the Counterclaim was mistakenly left out.” D.E. 97.       Counter-

 Defendant explains that she previously made these arguments in her Reply to Counter-Plaintiff’s

 Response in Opposition to Motion for Attorneys’ Fees, or in the Alternative, Motion for Leave to

 Amend (D.E. 83), but that counsel for Counter-Defendant “inadvertent[ly] fail[ed] to include the

 complete argument seeking attorneys’ fees on [Counter-Defendant’s] behalf.” Id. But Counter-

 Defendant fails to offer any legal authority or evidence to support her position that Counter-

 Plaintiffs’ claims were brought in bad faith.      Instead, Counter-Defendant provides only an

 unsubstantiated narrative of her interpretation of the underlying facts. Counter-Defendant already

 has had one opportunity to remedy a deficient motion for attorneys’ fees. The Court will not

 provide Counter-Defendant with yet another bite at the apple without any supporting authority or

 evidence to demonstrate Counter-Plaintiffs’ alleged bad faith. Therefore, after a thorough review
Case 1:19-cv-23216-UU Document 98 Entered on FLSD Docket 03/31/2021 Page 3 of 3




 of the record and the Report, the undersigned agrees with Magistrate Judge O’Sullivan’s

 recommendation in all respects. Accordingly, it is

        ORDERED AND ADJUDGED that the R&R (D.E. 96) is ADOPTED, RATIFIED, AND

 AFFIRMED. Plaintiff’s Amended Motion (D.E. 93) is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, this 31st__ day of March, 2021.



                                             __________________________________
                                             URSULA UNGARO
                                             UNITED STATES DISTRICT JUDGE
 Copies furnished:
 All counsel of record
